UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange 6.75% Mandatory Convertible Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act 0 YesSNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. 0 YesSNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes 0 No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer,”“large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): S Large accelerated filer0 Accelerated filer0 Non-accelerated filer (Do not check if a smaller reporting company)0 Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). 0 Yes S No The aggregate market value of classes of common stock held by non-affiliates of the registrant was approximately $416.4 million on January 31, 2009, and approximately $1.316 billion on June 30, 2008. On January 31, 2009, there were issued and outstanding 70,475,267 shares of the registrant’s Common Stock and on June 30, 2008, there were issued and outstanding 60,751,259 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of our Proxy Statement for our 2009 Annual Meeting to be held on June 11, 2009 are incorporated by reference into Part III (Items 10, 11, 12, 13 and 14) of this report. McMoRan Exploration Co. Annual Report on Form 10-K for the Fiscal Year ended December 31, 2008 TABLE OF CONTENTS Page Part I Items 1. and 2. Business and Properties 1 Item 1A.Risk Factors 11 Item 1B.Unresolved Staff Comments 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Executive Officers of the Registrant 21 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 24 Items 7. and 7A. Management’s Discussion and Analysis of Financial Condition and Results of Operation and Quantitative and Qualitative Disclosures about Market Risk 26 Item 8. Financial Statements and Supplementary Data 44 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Item 9A. Controls and Procedures 91 Item 9B. Other Information 92 Part III Item 10. Directors, Executive Officers and Corporate Governance 92 Item 11. Executive Compensation 92 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 92 Item 13. Certain Relationships and Related Transactions, and Director Independence 92 Item 14. Principal Accounting Fees and Services 92 Part IV Item 15. Exhibits and Financial Statement Schedules 92 Glossary 92 Signatures S-1 Exhibit Index E-1 i TABLE OF CONTENTS PART I Items 1. and 2.Business and Properties Except as otherwise described herein or the context otherwise requires, all references to “McMoRan,” “MMR,” “we,” “us,” and “our” in this Form 10-K refer to McMoRan Exploration Co. and all entities owned or controlled by McMoRan Exploration Co. All of our periodic report filings with the Securities and Exchange Commission (SEC) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are available, free of charge, through our website located at www.mcmoran.com, including our annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and any amendments to those reports.These reports and amendments are available through our website as soon as reasonably practicable after we electronically file or furnish such materials with the SEC.All references to Notes in this report refer to the Notes to the Consolidated Financial Statements located in Item 8. of this Form 10-K.We have also provided a glossary of definitions for some of the oil and gas industry terms we use in this Form 10-K beginning on page 92. BUSINESS We engage in the exploration, development and production of oil and natural gas offshore in the Gulf of Mexico and onshore in the Gulf Coast area. We have one of the largest acreage positions in the shallow waters of these areas, which are our regions of focus. Our focused strategy enables us to capitalize on both our geological, engineering, and production strengths and our more than 35 years of operating experience in this region. We also believe that the scale of our operations in the Gulf of Mexico allows us to realize certain operating synergies and provides a strong platform from which to pursue our business strategy. Our oil and gas operations are conducted through McMoRan Oil& Gas LLC (MOXY), our principal operating subsidiary. Separate from our oil and gas operations, we are continuing efforts to implement a successful plan to develop the Main Pass Energy Hubtm (MPEHtm), multifaceted energy services project, that would include the potential development of a liquefied natural gas (LNG) regasification and storage facility through our wholly owned subsidiary, Freeport-McMoRan Energy LLC (Freeport Energy) (see “Main Pass Energy Hubtm Project” below). We conduct substantially all of our operations in the shallow waters of the Gulf of Mexico, commonly referred to as the “shelf,” and onshore in the Gulf Coast region. We believe that we have significant exploration opportunities in large, deep geologic structures commonly referred to as “deep gas” or the “deep shelf” (prospects with drilling depths between 15,000feet to 25,000feet) that are located beneath the shallow waters of the Gulf of Mexico shelf.These structures often lie beneath shallow reservoirs where significant reserves have already been produced. Our previously disclosed 2007 oil and gas property acquisition increased our deep gas exploration potential, provided access to new “ultra deep” exploration opportunities (prospects with total drilling depths in excess of 25,000feet) and established us as a significant producer on the “traditional shelf” (prospects located at drilling depths not exceeding 15,000feet) of the Gulf of Mexico. Additionally, the proximity of our shelf prospects to existing oil and gas infrastructure generally lowers development costs and the time needed to bring production on-line. We also have significant expertise in various exploration and production technologies, including the incorporation of 3-D seismic interpretation capabilities with traditional structural geological techniques, offshore drilling to significant total depths and horizontal drilling. We employ 77 oil and gas technical professionals, including geophysicists, geologists, petroleum engineers, production and reservoir engineers and technical professionals, most of whom have considerable experience in their respective fields. We also own or have rights to an extensive seismic database, including 3-D seismic data on substantially all of our acreage. We leverage our in-house expertise and advanced technological capabilities to benefit our operations and identify high potential drilling prospects in the Gulf of Mexico.We continue to focus on enhancing reserve and production growth in the Gulf of Mexico by applying these technologies. Our experience and recognition as an industry leader in drilling deep gas wells in the Gulf of Mexico also provides us with opportunities to partner with other established oil and gas companies.These partnerships, which typically involve the exploration of our identified prospects or prospects that are brought to us by third parties, allow us to diversify our risks and better manage costs. 1 TABLE OF CONTENTS We intend to continue to focus on pursuing opportunities presented by our expanded asset base created through our 2007 oil and gas property acquisition.We will be responsive to current weak economic conditions and unfavorable commodity price levels by prudently managing our capital spending as we continue to seek to build asset values through our focused drilling program. For 2009, we have allocated approximately 40 percent of our planned capital expenditures for development activities, and we intend to continue to allocate a significant portion of our total capital expenditures to future development activities. Our exploration strategy, which we refer to as the “deeper pool concept,” involves exploring prospects that lie beneath shallower intervals on the Deep Miocene geologic trend that have had significant past production.We believe our techniques for identifying reservoirs using structural geology augmented by 3-D seismic data will enable us to identify and exploit additional “deeper pool” prospects at drilling depths exceeding 15,000 feet. We use our expertise and a rigorous analytical process in conducting our exploration and development activities. While implementing our drilling plans, we focus on: • allocating investment capital based on the potential risk and reward for each exploratory and developmental opportunity; • utilizing advanced seismic applications in combination with traditional analysis; • employing professionals with geophysical and geological expertise; • using new technology applications in drilling and completion practices; and • increasing the efficiency of our production practices; PROPERTIES Oil and Gas Reserves.Our estimated proved oil and natural gas reserves at December31, 2008 totaled 344.8Bcfe, of which 70 percent represented natural gas reserves. All of our proved reserve estimates were prepared by Ryder Scott Company, L.P., an independent petroleum engineering firm, in accordance with the rules and regulations required by the SEC. Our estimated proved reserves as of December31, 2008 are summarized in the table below: Gas Oil and condensate Total (MMcf) (MBbls) (Bcfe) Proved developed: Producing 69,415 5,168 100.4 Non-producing 109,954 9,057 164.3 Shut-in 19,241 815 24.1 Total proved developed 198,610 15,040 288.8 Proved undeveloped 44,287 1,950 56.0 Total proved reserves 242,897 16,990 344.8 The following table presents the present value of estimated future net cash flows before income taxes from the production and sale of our estimated proved reserves as of December31, 2008 (in thousands). 2 TABLE OF CONTENTS Proved Reserves Developed Undeveloped Total Estimated undiscounted future net cash flows before income taxes $ 804,776 $ 148,177 $ 952,953 Present value of estimated future net cash flows before income taxes a $ 613,823 $ 94,248 $ 708,071 a. Calculated based on the prices and costs prevailing at December 31, 2008 and using a 10percent per annum discount rate as required by the SEC.The weighted average price for all our properties with proved reserves was $40.27 per barrel of oil and $6.09 per Mcf of natural gas at December 31, 2008. Production, Unit Prices and Costs.Average daily production from our properties, net to our interests, approximated 245 MMcfe/d in 2008, 152MMcfe/d in 2007 and 65MMcfe/d in 2006.Hurricanes Gustav and Ike, which made landfall on the Louisiana and Texas coasts on September 1, 2008 and September 13, 2008, respectively had an impact on our Gulf of Mexico operations.While there was no significant damage to our properties resulting from Hurricane Gustav, several platforms, comprising approximately three percent of production and two percent of reserves, had significant structural damage from Hurricane Ike.Current production approximates 210 MMcfe/d with an estimated additional 55 MMcfe/d constrained by outages at third party facilities which is expected to be restored by mid-year 2009. The following table shows production volumes, average sales prices and average production (lifting) costs for our oil and natural gas sales for each period indicated. The relationship between our sales prices and production (lifting) costs depicted in the table is not necessarily indicative of our present or future results of operations. Years Ended December 31, 2008 2007 2006 Net natural gas production (Mcf) 59,886,900 38,994,000 14,545,600 Net crude oil and condensate production, excluding Main Pass 299(Bbls) 3,072,000 1,821,900 600,300 Net crude oil production from Main Pass 299 (Bbls) 561,400 564,000 775,500 Net plant product production (per Mcf equivalent) 8,004,400 2,153,000 1,072,200 Sales prices: Natural gas (per Mcf) $9.96 $ 7.01 $ 7.05 Crude oil and condensate, including Main Pass 299 (per Bbl) 104.00 76.55 60.55 Production (lifting) costs: a Per barrel for Main Pass b $69.29 $44.17 $35.76 Per Mcfe for other properties c 2.56 1.88 1.34 a. Production costs exclude all depletion, depreciation and amortization expense.The components of production costs may vary substantially among wells depending on the production characteristics of the particular producing formation, method of recovery employed, and other factors.Production costs include charges under transportation agreements as well as all lease operating expenses including well insurance costs. b. Production costs for Main Pass 299 included workover expenses of approximately $17.0 million, $30.22 per barrel in 2008, $1.8 million, $3.17 per barrel in 2007 and $3.6 million, $4.72 per barrel in c. Production costs were converted to an Mcf equivalent on the basis of one barrel of oil being equivalent to six Mcf of natural gas.Production costs included workover expenses totaling $45.8million or $0.53 per Mcfe in 2008, $19.7 million or $0.38 per Mcfe in 2007 and $4.5 million or $0.23 per Mcfe in 2006. Acreage.As of December31, 2008, we owned or controlled interests in 380 oil and gas leases in the Gulf of Mexico and onshore Louisiana and Texas covering 1.22million gross acres (0.59million acres net to our interests).
